                                               United States Bankruptcy Court
                                                 Southern District of Iowa
In re:                                                                                                     Case No. 14-02434-lmj
Danny P Gathercole                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0863-4                  User: auto                         Page 1 of 1                          Date Rcvd: Nov 21, 2019
                                      Form ID: 13180W                    Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 23, 2019.
db             +Danny P Gathercole,    3010 NE 44th Ct,    Des Moines, IA 50317-4024
802048039       Abendroth and Russell, P.C.,    2560 73rd Street,    Urbandale, IA 50322-4700
802048040      +Arrow Financial Services,    6201 15th Ave,    Brooklyn, NY 11219-5411
802048042      +Cherie Johnson,   808 13th street,    West Des Moines, IA 50265-3416
802048044       Iowa State,   E 7th & Locust,    Des Moines, IA 50309
802048045      +Iowa State Bank,    627 E Locust St,    Des Moines, IA 50309-1934
802048046       LHR Inc.,   56th Main Street,    Hamburg, NY 14075-4905
802048047      +Litow & Pech, P.C.,    PO Box 2165,   Cedar Rapids, IA 52406-2165
802048050      +Pech, Hughes, & McDonald,    PO Box 2165,    Cedar Rapids, IA 52406-2165
802048053       Wetsch & Abbott, P.L.C.,    974 73rd Street, Suite 20,    Des Moines, IA 50312

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
802048041       EDI: ACCE.COM Nov 22 2019 05:48:00      Assest Acceptance LLC,   PO Box 2036,
                 Warren, MI 48090-2036
802057595      +E-mail/Text: kbooker@hosto.com Nov 22 2019 00:50:17      Converging Capital, LLC,    PO Box 3395,
                 Little Rock, AR 72203-3395
802048043      +EDI: HFC.COM Nov 22 2019 05:48:00     HSBC Menards,    PO Box 703,   Wood Dale, IL 60191-0703
802048048      +E-mail/PDF: resurgentbknotifications@resurgent.com Nov 22 2019 00:54:17       LVNV Funding,
                 PO Box 10497,   Greenville, SC 29603-0497
802064553      +E-mail/PDF: resurgentbknotifications@resurgent.com Nov 22 2019 00:53:58
                 LVNV Funding LLC c/o Resurgent Capital Services,    P.O. Box 10675,   Greenville, SC 29603-0675
802051553      +EDI: MID8.COM Nov 22 2019 05:48:00      Midland Credit Management, Inc.,
                 as agent for Asset Acceptance LLC,   PO Box 2036,    Warren, MI 48090-2036
802048049      +EDI: MID8.COM Nov 22 2019 05:48:00      Midland Funding LLC,   8875 Aero Drive Suite 200,
                 San Diego, CA 92123-2255
802050314      +E-mail/Text: bkdesk@uiccu.org Nov 22 2019 00:50:13      U OF I COMMUNITY CREDIT UNION,
                 PO BOX 800,   N LIBERTY, IA 52317-0800
802048051      +E-mail/Text: bkdesk@uiccu.org Nov 22 2019 00:50:13      UICCU,   PO Box 800,
                 North Liberty, IA 52317-0800
802048052      +EDI: WFFC.COM Nov 22 2019 05:48:00      Wells Fago Bank, N.A.,   PO BOX 14469,
                 Des Moines, IA 50306-3469
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 21, 2019 at the address(es) listed below:
              Carol F Dunbar   ssteffen@iowachapter13.com, mcdunbar@cfu.net;cdunbar13dm@ecf.epiqsystems.com
              Deanna R Bachman   on behalf of Trustee Carol F Dunbar dbachman@iowachapter13.com
              Samuel Z Marks   on behalf of Debtor Danny P Gathercole office@markslawdm.com,
               andreaskr49092@notify.bestcase.com
              United States Trustee   USTPRegion12.DM.ECF@usdoj.gov
                                                                                             TOTAL: 4
Information to identify the case:
Debtor 1
                         Danny P Gathercole                                               Social Security number or ITIN   xxx−xx−3834
                                                                                          EIN _ _−_ _ _ _ _ _ _
                         First Name   Middle Name   Last Name
Debtor 2                                                                                  Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name                             EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court   Southern District of Iowa

Case number:          14−02434−lmj13


Order of Discharge                                                                                                                       12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Danny P Gathercole


               11/21/19                                                           By the court:            Judge Lee M. Jackwig
                                                                                                           United States Bankruptcy Judge



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                                    Most debts are discharged
                                                                                  Most debts are covered by the discharge, but not all.
                                                                                  Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                         liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                         In a case involving community property: Special rules
attempt to collect a discharged debt from the                                     protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                                 spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                       case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                                 Some debts are not discharged
debtors by mail, phone, or otherwise in any                                       Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                           ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                           ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                     ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                               U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                          523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                           the plan;
any debt voluntarily. 11 U.S.C. § 524(f).

                                                             For more information, see page 2




Form 3180W                                                       Chapter 13 Discharge                                                    page 1
    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                                          page 2
